Title: To George Washington from Martha Dangerfield Bland, 4 July 1790
From: Bland, Martha Dangerfield
To: Washington, George



Cawson [Prince George Co., Va.] July 4th 1790

I do not Sir write to you in your official character⟨.⟩ I write to you as the friend of Colonel Bland, and (will you permit me to say) my friend! Were it known that I address you it woud be thought obtrusive & arrogant, but I have tryd, to disunite for a moment, your domestic character from your high Station.
  When Colonel Bland was by your orders on duty near Brunswick, Immediately upon the British Evacuating that place, he with one of his light horse men took possession of a boat laden’d with Negroes & Merchandize going down the river to New York, which boat he deliverd into the hands of an officer, who deliverd it over to the Quarter Master Genl—and it was Vallued at £41.810—he often declared that he woud Never Make a demand upon the United States for his right, while he lived but desired me if I survived him to endeavour to get your Influence in the recovery of what was his right & put the enclosed papers into My hands for that purpose, tis therefore Sir, that I ask of you, that friendship, & protection, which I have no doubt you will shew Me upon this occasion and if I have your influence what More Can I wish or desire⟨,⟩
I have another favour to ask of you Sir as a friend—amongst the papers transmited to me from N. York, is a letter from Mr Evelyn to Colonel Blan⟨d⟩ requesting returns for a Number of dollars put into his hands (I suppose) for the purchasing of horses to recruit the Cavalry of the United States, you know Sir⟨!⟩ that it was by your orders he undertook that business and the Number of Horses he sent on to Camp. There were several officers of his regt appointed to assist him in the business—I am totally Ignorant of these matters, or whether he Made up his Accounts, or for what other purpose he Might have public Money put into his hands his Character as a Man of punctuality

and the Strictest Honor Must insure his having layd out all public Moneys, to the best advantage for his Country—our house was plunderd of Every article during Arnolds invasion while Colo. Bland was in Congress all his papers, both public and private were scatterd over the Country his books of accounts to of a large sum of Money intirely lossd and only a few detachd leaves & papers ever found—Surely Sir! if there Can be No receipts or Vouchers found—his Country will Not—can not think of making his Estate liable for the failure—I am unused to ask favors, this is the first that ever fell from My lips, or my pen, and surely it will be the last—shall I then Meet with the Mortification of being regected? No Sir! I trust in your goodness, and almost feel My self afrared that you will be My protector my friend!—but alas! What is there Certain in this Sublunary World⟨?⟩ I am left alone to Conduct all his private affairs with his Whole fortune perfectly independent and large enough for every rational wish, but if that fortune inherited intirely from our parents Shoud be Embarrass’d by public Matters what a dreadful Circumstance it woud be to me if you will not interfere ⟨on⟩ My behalf in these Matters do not Sir⟨,⟩ treat me with Silent Contempt but in a line writen by your own hand tell me you will not be My friend—and burn this letter—if I wrote less Confidential I woud beg you to present My affectionate regards to Mrs Washington. Adieu Sir May Every Felicity attend you

Martha Bland

